Citation Nr: 1145926	
Decision Date: 12/15/11    Archive Date: 12/21/11

DOCKET NO.  06-19 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Entitlement to service connection for a neck disability.

2. Entitlement to service connection for a back disability.

3. Entitlement to service connection for a right shoulder disability.


REPRESENTATION

Veteran represented by:	Mark Lippman, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1983 to October 1987.

These matters were last before the Board of Veterans' Appeals (Board) in June 2010, on appeal of a July 2004 rating decision of the Jackson, Mississippi Regional Office (RO) of the Department of Veterans Affairs (VA). 

In October 2007, the Board denied the Veteran's claims for service connection, but the Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court). The Veteran and VA filed a Joint Motion for Remand with the Court. In a November 2008 Order, the Court remanded the claim to the Board for compliance with the instructions in the October 2008 Joint Motion for Remand.

In June 2007, the Veteran, accompanied by his former authorized representative, appeared at a hearing held before the below-signed Veteran's Law Judge in Jackson, Mississippi. A transcript of that hearing has been associated with the claims file.

The issue of entitlement to service connection for a right shoulder disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The Veteran is competent to report the circumstances of his service and his symptomatology, but his testimony is not credible.

2. The reports of the October 2010 VA examinations constitute probative medical evidence that the Veteran does not experience current neck or back disability as the result of his active duty service.

3. The Veteran has been diagnosed with neck and back degeneration and has contended that he experiences back and neck disabilities as the result of his active duty service, but the current disabilities are not shown to be due to any event or incident of his service.


CONCLUSIONS OF LAW

1. The criteria for the establishment of service connection for a neck disability are not met. 38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2011).

2. The criteria for the establishment of service connection for a back disability are not met. 38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board will discuss the relevant law which it is required to apply. This includes statutes published in Title 38, United States Code ("38 U.S.C.A."); regulations published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper VCAA notice must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. See 38 C.F.R. § 3.159(b)(1).

A May 2007 letter issued prior to the initial adjudication explained the evidence necessary to substantiate a claim for service connection. Pelegrini v. Principi, 18 Vet. App. 112 (2004). This information was reiterated in September 2005 and July 2010 letters. The letters did not explain how a disability rating is determined for a service-connected disorder or the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-491 (2006). However, as no effective date or disability rating is set as part of the below decision, the Veteran is not prejudiced by the lack of notice pursuant to Dingess.

VA has a duty to assist veterans in obtaining evidence necessary to substantiate their claims. The claims file contains service treatment records, VA treatment records, private treatment records, records from the Social Security Administration (SSA), and reports from a September 2006 and two (2) October 2010 VA examinations. The Veteran has not indicated that he has any additional evidence. VA must ensure that its examinations and opinions are adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). All of the examination reports reflect that the examiners reviewed the claims file. The 2006 opinion does not indicate that the examiner considered the Veteran's contentions, but the 2010 reports reflect the examiners' acknowledgment thereof. The Board finds the examinations adequate.

The RO was instructed to send notice in accordance with Dingess in a June 2010 Board remand. As noted above, Dingess, is not applicable to the below decision. Further delaying a decision in this matter in order to more strictly adhere to these specific remand instructions unnecessarily imposes additional burdens with no benefit flowing to the Veteran. See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991). Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to caused injury to the claimant. See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); see also Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

In June 2010, the Board also directed that the RO afford the Veteran an additional VA examination. Two examinations were provided in October 2010. The Board finds that the development directed in the prior remands has been substantially (italics added for emphasis) completed. Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the particular claims on appeal. He has been given ample opportunity to present evidence and argument in support of his claim. Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of the issues has been obtained and the case is ready for appellate review. The Board additionally finds that general due process considerations have been complied with by VA. See 38 C.F.R. § 3.103 (2011).

Service Connection

The Veteran contends that he experiences neck and back disabilities as the result of his in-service experiences. Specifically, he contends that he injured his back and neck while playing rugby in service and those injuries were aggravated by subsequent post-service accidents and resulted in permanent disabilities. The benefit of the doubt rule provides that a veteran will prevail in a case where the positive evidence is in a relative balance with the negative evidence. Therefore, a veteran prevails in a claim when (1) the weight of the evidence supports the claim or (2) when the evidence is in equipoise. It is only when the weight of the evidence is against a veteran's claim that the claim must be denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that the preponderance of the evidence is against the claims and they must be denied. 38 U.S.C.A. § 5107(b); Alemany v. Brown, 9 Vet. App. 518 (1996); Brown v. Brown, 5 Vet. App. 413 (1993) (under the "benefit-of-the-doubt" rule, only where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the claimant shall prevail upon the issue).

The Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed). The analysis in this decision focuses on the most salient and relevant evidence, and on what the evidence shows or fails to show with respect to the appealed claims. See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159. Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

 (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  

Demonstration of continuity of symptomatology is an alternative method of establishing the second and third Shedden/Caluza element under 38 C.F.R. § 3.303(b). Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Brown, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intervening causes. 38 C.F.R. § 3.303(b) (2010). However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b) (2010).

The Veteran's enlistment examination reflects no back or neck disability. In September 1984, the Veteran reported experiencing pain on the right side of his neck after playing rugby. In October 1984, he was treated for complaints of a one (1) month pain on the left side of his neck extending to the tip of his right shoulder. The Veteran informed the health care provider that he injured himself while playing rugby and thought he might have dislocated his shoulder. He was diagnosed with cervical syndrome. X-rays showed no dislocation and normal neural foramina and prevertebral soft tissues, but reversal of the cervical curvature at C4-C7 and an ill-defined lucency at the inferior articular process of C2. A June 1987 separation examination reflects a normal neck and back, but a self report of medical history completed at the same time shows the Veteran's complaints of constant neck and shoulder pain. The physician's notation to the self report states that he was experiencing back pain secondary to a trapezius strain. In September 1987, the Veteran informed a physician that he had experienced shoulder pain throughout service and the physician diagnosed a mechanical shoulder problem. Upon follow up, he was diagnosed with muscle spasm of the parathoracic area.

Although the Veteran informed an October 2010 VA examiner that he sought chiropractic treatment in the years subsequent to service and prior to any other injuries, he has not provided the names of any such chiropractors or indicated the existence of any outstanding medical evidence. A June 2004 note from the Veteran indicates that the first treatment he received after service was in 1992.

The first post-service medical evidence within the claims file is dated September 1992. A private hospital note dated that month states that the Veteran reported for treatment after injuring his back during the week prior by lifting heavy objects. He was diagnosed with spondylolisthesis at L5 to S1with radiculopathy. Physical therapy notes dated in February 1993 reflect treatment for the September 1992 injury and an aggravating injury that occurred in February 1993. A February 1993 clinic note shows that the Veteran was diagnosed with lumbosacral muscle strain and right-sided sciatica after another on-the-job injury.

The Veteran experienced a motor vehicle accident in July 1998. An August 1998 orthopedic treatment note states that he experienced  back, neck, left lower extremity, and right upper extremity pain as a result of the accident. He informed the treating physician that he had prior "mild" back problems, but the treatment note does not indicate when any such mild problems began. The Veteran was diagnosed with acute muscle strains of the neck and back. He requested a spinal MRI. September 1998 MRIs reflect diagnoses of disc bulges in the lumbar spine, hypertrophic changes in the cervical spine, and disc protrusion in the thoracic spine. 

He was treated by a private physician for residuals from that accident beginning in December 1998. A July 2003 note from that physician states that the Veteran experienced disc injuries at C3-C5 and T6-T7 due to the accident that resulted in severe low back and extremity pain. A December 1998 letter from a private neurosurgeon states that the Veteran did not have any neck or back disability prior to the motor vehicle accident and his prior medical history was "relatively unremarkable."

An April 1999 hospital note states that the Veteran was admitted for treatment following a motor vehicle accident and was found to have a herniated disc at T6-T7. He underwent a fusion to correct the herniation. The record indicates that he was involved in another motor vehicle accident in May 1999. A December 1999 note observes that he experienced neck and arm pain after the accident. In January 2000, the SSA determined that the Veteran had been disabled by the July 1998 accident. He subsequently underwent a cervical fusion procedure.

In March 2003, the Veteran was seen for treatment at VA and reported experiencing back pain since July 1998. A May 2003 VA treatment note states that the Veteran reported a 15 year history of pain in his neck, right shoulder, arm, hand, low back, and sometimes down his left leg. However, another May 2003 note states that the Veteran reported his pain started after the 1998 accident. VA notes dated August 2004, July 2005, and January and July 2006 describe his back pain as secondary to the 1998 motor vehicle collision.

In August 2004, a VA neurosurgeon stated that the Veteran's symptoms "supposed to have started" in service as the result of playing rugby and his symptoms increased after a 1998 motor vehicle accident. In October 2005, the Veteran informed another VA care provider that his symptoms began in service as a result of a rugby injury.

A May 2006 letter from the Veteran's brother states that he spoke to the Veteran on a regular basis during his service and was informed during one contact that he had "really hurt his neck or shoulder while playing sports." The brother stated that the Veteran "has never been the same person."

The Veteran was afforded a VA examination in September 2006. The examiner noted review of the claims file and summarized the Veteran's medical history. On the basis of x-ray, the examiner diagnosed a normal right shoulder, a resolved lumbosacral strain, and status post cervical disc fusion and cervical and thoracic disc excisions. Upon examination, the examiner noted that test results indicated that the Veteran exaggerated his symptomatology. The examiner opined that current disabilities were likely the result of the motor vehicle accident and not any in-service injury based on the passage of time and the opinion of his surgeon.

A January 2007 letter from a private physician states that he evaluated the Veteran for the purpose of providing a letter in support of his VA disability claim. Examination revealed decreased range of motion of the back and neck and mild weakness of the right upper extremity. The physician stated that the Veteran reported injuring his back and neck at the same time in service. The physician reviewed the service treatment records and opined that his in-service injuries "could have left the patient with a sub-acute pre-existing condition that made him more susceptible to future disabilities."

In July 2007, VA received another letter from a different private physician. The physician identified himself as the Veteran's primary care doctor since April 2006. The note states that the Veteran experiences major depressive disorder, dyslipidemia, hypertension, gastroesophageal reflux disease, cervical radicular pain, osteoarthrtitis, hypogonadism, degenerative disc disease, thoracic radicular pain, and metabolic syndrome. The physician opined that those "medical conditions can be traced to an injury suffered years prior during military service." The physician noted review of the service medical records and observed the October 1984 injury. He also reported the Veteran's contention that he had been under chiropractic care in the four (4) years following his discharge from service. The physician noted the 1993 low back injury, but stated that treatment note refers to continued neck and shoulder pain; he did not refer to the 1992 treatment note. He opined that the effects of the 1998 motor vehicle accident were "largely insignificant" and that his chronic pain resulted from his in-service experiences. The physician further opined that the Veteran's "multitude of medical problems stem from the initial injury suffered during military service and the deconditioning for which that generated."

The Veteran testified before the Board in June 2007. He stated that he received ongoing treatment for the 1984 rugby injury until the time of his discharge. He also reported receiving treatment for that injury after service, but stated he was not treated until 1992. However, he testified that beginning in 1990, he was so disabled that he had to hire his cousin to help him work his trucking business because his physical condition limited him to desk work. 

In November 2007, the Veteran's cousin wrote to VA and stated that he received a letter from the Veteran during his service. The letter reported a back injury due to rugby. The cousin also stated that he began helping the Veteran out with his business in about 1990.

The Veteran was afforded two (2) VA examination in October 2010. Both examination reports reflect review of the Veteran's claims file, interview with the Veteran, and examination. One examiner diagnosed degenerative spine and disc disease, but opined it was not likely related to service because service records do not show any degenerative disease but muscle strain. The examiner explained that there is no medical evidence that muscle strains predispose or hasten the development of degenerative changes. The examiner also noted the several intervening injuries.

The second October 2010 VA examiner provided an in-depth study of the Veteran's medical history, to include his service records and VA and private post-service records. The examiner observed that the Veteran had physical complaints at the time of his discharge from service, but no objective findings were listed on his separation examination. The examiner noted the type of degenerative changes manifested by the Veteran and stated those changes are primarily caused by arthritis which is caused by age. The examiner noted prior private treatment notes showing that the Veteran denied prior symptomatology and discussed the two (2) 2007 private physician's notes. In regard to the opinions of those physicians, the examiner disagreed and stated that the treating (at the time of the motor vehicle accident) neurosurgeon's opinion was more probative as that doctor assessed the Veteran at the time of the injury and that opinion accurately summarized the weight of the evidence.

The Veteran has alleged that the injury he experienced in service in 1984 resulted in his current back and neck disabilities. VA cannot ignore a veteran's testimony simply because the veteran is an interested party, but his personal interest may affect the credibility of the evidence.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991). 

Although the Veteran has alleged that he experienced debilitating pain ever since that 1984 injury, the treatment records detailed above indicate otherwise. Specifically, he continued to complete an additional three (3) years of active military service and did not seek private medical treatment for his back until 1992. The 1992 and 1993 private medical records reflect that the Veteran was working as a long-haul truck driver and unloading his own vehicles. The private treatment notes show that he was treated for injuries resulting from that work and directly contradict the Veteran's statements that he was physically limited to desk work by 1990. All of this evidence refutes a finding of chronicity since service. 38 C.F.R. § 3.303(b).

The 1992 and 1993 private treatment notes do not reflect any report of prior injury. Treatment notes generated after his July 1998 motor vehicle accident consistently state that the Veteran denied prior back and neck problems. Although an August 1998 orthopedist observed that the Veteran reported prior "mild" back problems, the treatment note does not state when these problems began. VA treatment notes consistently correlate the Veteran's symptoms to his 1998 motor vehicle accident and three (3) VA examiners have provided well-reasoned medical opinions that his back and neck disabilities are not likely the result of his in-service injury. 

Two (2) private medical opinions support the Veteran's claim for service connection on the basis that his in-service injury created underlying disability that was aggravated by subsequent injury. However, the January 2007 physician provided a speculative opinion: that the in-service injury "could have left the patient with a sub-acute pre-existing condition." (italics added for emphasis). Statements from doctors which are inconclusive as to the origin of a disease cannot be employed as suggestive of a linkage between the current disorder and the claimed incident of military service.  Warren v. Brown, 6 Vet. App. 4, 6 (1993); Sklar v. Brown, 5 Vet. App. 104, 145-6 (1993). Further, the January 2007 opinion reflects review of the Veteran's service treatment records, but not his post-service treatment records. Although a physician's review of the claims file is not the determinative factor in assigning probative value, a physician should have information regarding relevant case facts. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008). 

The Board has also carefully considered the opinion of the July 2007 physician. Although that physician is the Veteran's primary care doctor, the Court has declined to adopt a "treating physician rule" under which a treating physician's opinion would presumptively be given greater weight than that of a VA examiner or another doctor. See Winsett v. West, 11 Vet. App. 420, 424-25 (1998); Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993). The United States Court of Appeals for the Federal Circuit  (Federal Circuit) also has declined to adopt a "treating physician rule," which would give preference, i.e., additional evidentiary weight, to this type of evidence. See White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001). However, the Board is not free to ignore the opinion of a treating physician. The physician has opined that each of the Veteran's current medical diagnoses is related to a single in-service rugby injury, but has not provided a reasoned medical explanation as to how major depressive disorder, dyslipidemia, hypertension, gastroesophageal reflux disease, cervical radicular pain, osteoarthrtitis, hypogonadism, degenerative disc disease, thoracic radicular pain, and metabolic syndrome could all stem from a single rugby injury that was diagnosed as muscle strain and cervical disorder. The Court has held that a medical opinion must contain not only clear conclusions with supporting data, but a reasoned medical explanation connecting the two. Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

The Veteran is competent to report his symptoms, per Layno v. Brown, 6 Vet. App. 465 (1994), but laypersons such as himself, his brother, or his cousin are not competent to give a medical opinion on diagnosis, causation, or aggravation of a medical condition. Bostain v. West, 11 Vet. App. 124 (1998); Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998). Although the Veteran's service treatment records reflect in-service injury as supported by lay statements, the Board has found his contentions as to the continuity of his symptoms incredible.

The most persuasive and competent evidence of record does not support the Veteran's claims of entitlement to service connection. See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)); see also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion he reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board). Three (3) VA examiners have opined that the Veteran's neck and back disabilities are not likely related to his service. They have provided reasoned medical explanations for their opinions and their conclusions are supported by other evidence of record. The preponderance of the evidence is against the claims and the doctrine of reasonable doubt is not for application. See 38 U.S.C.A.§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for a neck disability is denied.

Service connection for a back disability is denied.


REMAND

The Board remanded this case in June 2010 for the provision of corrective notice and to obtain a medical opinion as to the etiology of the claimed disabilities. Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet. App. 268, 271 (1998). The record reflects that the Veteran still has not been notified as to how VA assigns disability ratings and effective dates (as required by Dingess v. Nicholson, 19 Vet. App. 473 (2006)). Further, the October 2010 examiner did not provide any opinion as to the Veteran's claim for a right shoulder disability. 

The RO must issue corrective notice, in accordance to Dingess, to the Veteran and return the claims file to the 2010 VA examiner for a clarifying opinion. Specifically, although the examiner diagnosed a right shoulder disability (mild degenerative AC joint changes of the right shoulder with possible calcific tendinitis), he did not "provide an opinion as to the etiology of any such disability, specifying whether the disability began in service and noting the Veteran's contentions of continuity of symptomatology." See June 2010 Board remand.

Accordingly, the case is REMANDED to the RO for the following action:

1.  Afford the Veteran an additional opportunity to submit any information that is not evidenced by the current record, to include, but not limited to, any additional VA, or non-VA, treatment.  In so doing, ensure that notice meets the requirements of Dingess (cited to above), particularly as to the assignment of disability ratings and effective dates. Provide the Veteran with the necessary authorizations for the release of any private treatment records not currently on file. Obtain these records and associate them with the claims folder. If unsuccessful in obtaining any medical records identified by the Veteran, inform him and provide him an opportunity to submit copies of the outstanding medical records.

2.  In accordance with 38 C.F.R. § 4.2, return the Veteran's claims file to the October 2010 examiner (if unavailable, the file must be provided to another physician of suitable background and experience) to make an opinion as to whether the diagnosed right shoulder disability is likely related to the Veteran's service. The following considerations will govern the examination:

a. The entire claims folder and a copy of this remand must be made available to the examiner in conjunction with the review. The resulting report must reflect review of pertinent material in the claims folder - to specifically include, but not limited, to October 1984 service treatment records reflecting in-service shoulder injury and a September 1987 note reflecting the Veteran's contention of shoulder pain since that injury.

b. After re-reviewing the claims file, the examiner must provide an opinion as to whether the "mild degenerative AC joint changes of the right shoulder with possible calcific tendinitis" are likely related to the in-service shoulder injury, as contended by the Veteran.  

c. In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of pertinent evidence of record.

d. If the examiner is unable to render an opinion without resort to speculation, he must explain why and so state. 

3.  After the above has been completed, review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full. If any development is incomplete, appropriate corrective action must be implemented (if the examiner's report does not include adequate responses to the specific opinion requested, it must be returned for clarification).

4.  Thereafter, consider all of the evidence of record and readjudicate the Veteran's remaining claim. If the benefit sought remain denied, the Veteran and his counsel must be provided a supplemental statement of the case (SSOC). The SSOC must contain notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal. An appropriate period of time should be allowed for response. Thereafter, if indicated, the case should be returned to the Board for appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Veteran is hereby notified that it is his responsibility to report for any examination and to cooperate in the development of the claim. The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2009). In the event that the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address. It should also be indicated whether any sent notice was returned as undeliverable.

The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts. It has been held that compliance by the Board or the RO is neither optional nor discretionary. Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


